DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on 07/01/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2018-205995 on pages 1-2 of the specification.
Applicant has also cited Asai (US 2018/0352068), the English counterpart to JP 2018-205995.

Drawings
5.       The drawing(s) filed on 07/01/2020 are accepted by the Examiner.

Status of Claims
6.       Claims 1-6 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a display unit” in claims 1, 2, and 4; and
“a control unit” in claims 1, 2, and 4;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: “a display unit…to display a plurality of icons” corresponds to Fig.2 ‘touch panel 13’.  “The touch panel 13 corresponds to an example of the display unit.” [0022].
(b)       Claim 1: “a control unit configured to, by execution of a first application, cause the display unit to display a plurality of icons including a first icon indicating a function of a second application which causes the printing device to execute processing such that the icons are arranged in a line and, when an icon selected by a selection 
“The terminal control unit 10 executes various types of processing by cooperation of a hardware and a software such that the terminal processor 110 reads a control program 120A stored in the terminal storage unit 120 and executes processing.” [0023]. Also see Fig. 7 flowchart illustrating an operation of the terminal.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Statement of Reasons for Allowance
9.        Claims 1-6 are allowed.
10.	Claims 1-4 (drawn to a device) are allowable over the prior art of record in view of the “means for’ language employed and the resultant 112(f) invocation limiting the following to the support as provided in the specification.



Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a display unit; and a control unit configured to, by execution of a first application, cause the display unit to display a plurality of icons including a first icon indicating a function of a second application which causes the printing device to execute processing such that the icons are arranged in a line and, when an icon selected by a selection operation from the icons is the first icon, call the function of the second application which corresponds to the first icon, wherein the control unit causes the display unit to display the plurality of icons such that a part of one icon of the icons is superimposed on the other icon adjacent to the one icon..” along with all the other limitations as required by independent claim 1.

Regarding Claim 5:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
 “by execution of a first application, causing the display unit to display a plurality of icons including a first icon indicating a function of a second application which causes the printing device to execute processing such that the icons are arranged in a line and a part of one icon of the icons is superimposed on the other icon adjacent to the one icon; and calling, when an icon selected by a selection operation from the icons is the first icon, the function of the second application which corresponds to the first icon..” along with all the other limitations as required by independent claim 5.

Regarding Claim 6:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
 “causing the control unit to cause the display unit to display a plurality of icons including a first icon indicating a function of an application which causes the printing device to execute processing such that the icons are arranged in a line and a part of one icon of the icons is superimposed on the other icon adjacent to the one icon, and call, when an icon selected by a selection operation from the icons is the first icon, the function of the application which corresponds to the first icon.” along with all the other limitations as required by independent claim 6.

12.       It follows that claims 2-4 are then inherently allowable for depending on an allowable base claim.

13.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
14.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            Kubo et al. (US 2019/0286396) discloses an information processing apparatus includes a display controller that causes an image to be output to be displayed if an operating instruction of a user has been received at an image linked with each piece of outputtable content.
	Kubo further discloses at FIG. 10, which illustrates thumbnails and printer icons displayed on the terminal apparatus 10 of a second modification. The program displays one or more image files as thumbnails SN in a line, and also displays the printer icons PIC 1 respectively overlappingly on the thumbnails SN. In this way, the pieces of the contents are more precisely linked with the printer icons.

Wilairat (US 2011/0072393) discloses a multi-context service is described. In embodiments, a first input on a touch-screen of a portable device is detected as a selection of an object icon displayed on the touch-screen. A second input on the touch-screen is detected as a selection of an application icon displayed on the touch-screen. The object icon is associated with a content object, and the application icon is associated with a command provider that performs one or more actions on the content object. The content object is associated with the command provider to initiate the command provider to perform at least one of the actions on the content object based on the content object being associated with the command provider.
	In one example, an email application (e.g., a command provider) can be associated with an email message (e.g., a content object). The email application can then perform various actions or commands on the email message, such as to open the email message, forward the email message, print the email message, and so on. In .

Conclusion
15.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677